DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As per claim 11, the specification does not support “wherein the advertisement is associated with a competitor in the same type of establishments.” As per claims 18 and 19, the specification does not support “a second emitor that is the same as the first emitor, wherein the first emitor is associated with a first establishment and a first priority, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 12-15, 17 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bortz et al. (US 9,853,740).
As per claim 1, Bortz et al., hereinafter Bortz, discloses a system, comprising:
a first emitor configured to emit a pre-defined lighting sequence in time series (col. 18, line 51-65 where an optical transceiver can receive and transmit optical signals; col. 19, line 55 where the signals could be a sequence of pulses; col. 6, line 19-62 where the OBT transmits specific information); and 
an augmented intelligence and knowledge (AIK) device, configured to: 
acquire a plurality of images of an area including the first emitor, the plurality of images being acquired in the time series (col. 40, line 50- col. 41, line 5 where the camera can take many images of an environment); 
generate a base image of the area based at least in part on the acquired plurality of images of the area (col. 41, line 11-15 where a visual scene of a real-world environment is presented); 
process the plurality of images to extract the pre-defined lighting sequence (col. 41, line 16-18 where an icon representative of a detected OTA which transmits identifying information; the identifying information is based on the pre-defined lighting sequence); 
based at least in part on the extracted pre-defined lighting sequence, generate an augmented reality label (col. 41, line 30 where icon is an augmented reality label); and 
incorporate the augmented reality label into the base image to generate a modified image of the area to be displayed on a display device (col. 41, line 30 where the icon is an augmented reality label).  
As per claim 5, Bortz demonstrated all the elements as disclosed in claim 1, and further discloses wherein the generated augmented reality label is a textual label, and wherein the modified image of the area includes the textual label (col. 41, line 28-30 where the label may be textual).  
As per claim 12, Bortz demonstrated all the elements as disclosed in claim 1, and further discloses a display device configured to display the modified base image (col. 10, line 55-57).  
As per claim 13, Bortz demonstrated all the elements as disclosed in claim 1, and further discloses wherein the AIK device includes the display device (col. 10, line 55-57).  

As per claim 15, Bortz demonstrated all the elements as disclosed in claim 1, and further discloses wherein the AIK device is a wearable device (col. 10, line 55-57 where the device could be a head mounted display).  
As per claim 17, Bortz demonstrated all the elements as disclosed in claim 1, and further discloses wherein the pre-defined lighting sequence is emitted via infrared light (col. 5, line 43-57 where the optical beam could be infrared).  
As per claim 20, Bortz discloses an augmented intelligence and knowledge (AIK) device comprising: 
a camera configured to acquire a plurality of images of an area including a first emitor, the first emitor configured to emit a pre-defined lighting sequence in time series, the plurality of images being acquired in the time series (col. 40, line 50- col. 41, line 5 where the camera can take many images of an environment); 
one or more processors configured to: 
generate a base image of the area based at least in part on the acquired plurality of images of the area (col. 41, line 11-15 where a visual scene of a real-world environment is presented); 
process the plurality of images to extract the pre-defined lighting sequence (col. 41, line 16-18 where an icon representative of a detected OTA which transmits identifying information; the identifying information is based on the pre-defined lighting sequence);

incorporate the augmented reality label into the base image to generate a modified image of the area (col. 41, line 30 where the icon is an augmented reality label); and 
a display device configured to display the modified image of the area (col. 10, line 55-57).  
As per claim 21, Bortz demonstrated all the elements as disclosed in claim 20, and further discloses wherein the ATK device is a wearable device (col. 10, line 55-57 where the device could be a head mounted display).  
As per claim 22, Bortz demonstrated all the elements as disclosed in claim 20, and further discloses wherein the AIK device is a mobile phone (col. 10, line 55-57 where the device could be a mobile phone).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bortz et al. (US 9,853,740) as applied to claim 1 above, and further in view of Aoyama et al. (US 10,303,945).  

It is noted Bortz does not explicitly teach wherein the first emitor is configured to emit the pre-defined lighting sequence in response to receiving data signals associated with the AIK device. However, this is known in the art as taught by Aoyama et al., hereinafter Aoyama. Aoyama discloses a display method in which the receiver 8011 (emitor) (Figure 18) receives information from the transmitter 8012 and, in response, transmits the information to the server 8013; the information could be light signals ([0346]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Aoyama into Bortz because Bortz discloses a method of sharing information in an augmented reality system and Aoyama further discloses a method of identifying additional information for the purpose of enhancing personized experiences.  
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bortz et al. (US 9,853,740) as applied to claim 1 above, and further in view of Mott et al. (US 9,432,421).
As per claim 6, Bortz demonstrated all the elements as disclosed in claim 1.
It is noted Bortz does not explicitly teach wherein the generating the modified image of the area includes filtering the base image of the area in response to the generated augmented reality label. However, this is known in the art as taught by Mott et al., hereinafter Mott. Mott discloses an augmented reality system in which features surround the point of interest is matched (col. 3, line 55- col. 7, line 7 where the matching is considered a filtering process).

As per claim 7, Bortz and Mott demonstrated all the elements as disclosed in claim 6, and Mott further disclose wherein the generated augmented reality label identifies a type of establishments in the area, and wherein the filtering the base image of the area includes obscuring a portion of the base image having the type of establishments (col. 4, line 55-62 where points of interest have to meet a predetermined criteria to be presented).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mott into Bortz because Bortz discloses a method of sharing information in an augmented reality system and Mott further discloses information of a point of interest could be selectively displayed for the purpose of enhancing personalized experience.
As per claim 8, Bortz and Mott demonstrated all the elements as disclosed in claim 7, and Mott further discloses wherein the AIK device is further configured to receive user input associated with the type of establishments, and wherein the portion of the base image is obscured in response to the received user input (col. 5, line 36-49 where the user may outline a display area).  
As per claim 9, Bortz demonstrated all the elements as disclosed in claim 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mott into Bortz because Bortz discloses a method of sharing information in an augmented reality system and Mott further discloses information of a label of the POI could be displayed for the purpose of enhancing personalized experience.
As per claim 10, Bortz and Mott demonstrated all the elements as disclosed in claim 9, and Mott further discloses wherein the portion of the base image having the type of establishments is overlaid with an advertisement associated with the type of establishments (col. 1, line 65-67 where the content could be and advertisement).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mott into Bortz because Bortz discloses a method of sharing information in an augmented reality system and Mott further discloses information of a label content could be and advertisement for the purpose of enhancing personalized experience.
16 is rejected under 35 U.S.C. 103 as being unpatentable over Bortz et al. (US 9,853,740) as applied to claim 1 above, and further in view of Neustein et al. (US 10,008,039).
As per claim 16, Bortz demonstrated all the elements as disclosed in claim 15.
It is noted Bortz does not explicitly teach wherein the wearable device includes a contact lens. However, this is known in the art as taught by Neustein et al., hereinafter Neustein. Neustein discloses a wearable device for augmented reality display that could be contact lenses (col 5, line 54-55).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        September 9, 2021